





Exhibit 10.7


SIXTH AMENDMENT TO LEASE AGREEMENT
THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of (but not necessarily on) the latest date of execution as set forth on
the signature page hereof (the “6A Effective Date”), by and between DIGITAL 2121
SOUTH PRICE, LLC, a Delaware limited liability company (“Lessor”),
successor-in-interest to Mainrock II Chandler, LLC (“Original Lessor”), and
INTERNAP CORPORATION F/K/A INTERNAP NETWORK SERVICES CORPORATION, a Delaware
corporation (“Lessee”).
W I T N E S S E T H:
WHEREAS, Original Lessor and Lessee have heretofore entered into that certain
Lease Agreement dated as of June 15, 2007 (the “Original Lease”), as amended by
that certain First Amendment to Lease dated January 15, 2008 (“1A”), and that
certain Second Amendment to Lease dated February 27, 2008 (“2A”), and that
certain Third Amendment to Lease dated September 22, 2014 (“3A”), that certain
Fourth Amendment to Lease dated January 6, 2016 (“4A”), and that certain Fifth
Amendment to Lease dated June 30, 2016 (“5A”), covering approximately [***]
square feet of space (collectively, the “Original Premises”), consisting of: (i)
approximately [***] square feet of space in Colo 3 (referred to herein as the
“Existing Colo 3 Premises”), (ii) approximately [***] square feet of space in
Colo 3 (referred to herein as the “2A Additional Premises”), (iii) approximately
[***] square feet of space in Colo 3 (referred to herein as the “4A Additional
Premises”), and (iv) approximately [***] square feet of space in Suite J204
(referred to herein as the “5A Additional Premises”; the 4A Additional Premises,
together with the Existing Colo 3 Premises and the 2A Additional Premises is
referred to as the “Total Colo 3 Premises”; the Total Colo 3 Premises together
with the 5A Additional Premises is referred to as the “Premises”), each, in that
certain building located at 2121 South Price Road, Chandler, Arizona; (the
“Building”):
WHEREAS, Lessor has succeeded to Original Lessor’s right, title and interest in
and to the Building and the Lease;
WHEREAS, Lessor and Lessee have heretofore entered into (i) that certain Storage
Space Rider dated October 27, 2015 (the “SS Rider”), which supplements the
Original Lease, covering certain storage space as more particularly described in
the SS Rider, and (ii) that certain Office Space Rider dated April 1, 2016 (the
“OS Rider”), which supplements the Original Lease, covering certain office space
as more particularly described in the OS Rider;
WHEREAS, Lessor and Lessee have heretofore entered into that certain letter
agreement dated February 24, 2017 (the “2/24/17 Letter Agreement”; the Original
Lease as amended and/or supplemented by 1A, 2A, 3A, 4A, 5A, the SS Rider, the OS
Rider, and the 2/24/17 Letter Agreement, collectively, the “Lease”), pursuant to
which Lessor granted Lessee a revocable license to occupy the Suite A225 OS
Space (as defined in Section 5.A, below), prior to full execution of this
Amendment;




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------







WHEREAS, any capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment; and
WHEREAS, Lessor and Lessee desire to further modify the terms of the Lease in
accordance with the terms and conditions herein provided.
NOW, THEREFORE, for and in consideration of the promises and covenants contained
herein and other good and valuable consideration paid by each party hereto to
the other, the receipt and sufficiency of which are hereby mutually
acknowledged, Lessor and Lessee hereby agree as follows:
1.6A Additional Premises.
A.    6A Additional Premises. Effective as of April 1, 2017 (the “6A
Commencement Date”), subject to the terms of this Amendment, the Original
Premises is hereby deemed expanded to include approximately [***] square feet of
raised space in Colo 3 of the Building, in a location to be determined by
Lessor, as approximately set forth on Exhibit “A-6A”, attached hereto (the “6A
Additional Premises”). Upon the 6A Commencement Date and throughout the
remainder of the 6A Term (defined below), the term “Premises” as used in the
Lease and herein, shall include the 6A Additional Premises, unless specifically
stated otherwise. Lessee has inspected the 6A Additional Premises and is deemed
to have accepted it on the 6A Commencement Date in its “AS IS, WHERE IS”
condition. Lessee acknowledges and agrees that (i) no representation or warranty
(express or implied) has been made by Lessor as to the condition of the 6A
Additional Premises or its suitability or fitness for the conduct of Lessee’s
permitted use, its business or for any other purpose, and (ii) except as
specifically set forth in this Amendment, Lessor shall have no obligation to
construct or install any improvements in or to make any other alterations or
modifications to the 6A Additional Premises, or to provide any allowance
therefor.
B.    For the avoidance of doubt, the parties acknowledge that, if the scheduled
expiration date of the applicable Terms of the Original Premises (each, an
“Original Premises Expiration Date”) occurs prior to the expiration of the 6A
Term, then (i) notwithstanding such expiration, Lessee’s lease of the 6A
Additional Premises shall continue for the 6A Term, pursuant and subject to the
terms of this Amendment and the Lease, and (ii) Lessee shall surrender the
applicable Original Premises, on or by the applicable Original Premises
Expiration Date, to Lessor in accordance with the terms of the Lease. In that
connection, Lessee acknowledges and agrees that, should Lessee not surrender the
applicable Original Premises in accordance with the terms of the Lease on or
before the applicable Original Premises Expiration Date, Lessee shall be deemed
to be occupying the entire applicable Original Premises as a
tenant-at-sufferance in accordance with Section 9.3 of the Original Lease.
C.    Effective as of the 6A Commencement Date, all references in the Lease to
Exhibit “A” are hereby deemed to be references to Exhibit “A-6A”, as it relates
to the 6A Additional Premises.




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------







D.    Within a commercially reasonable time after the 6A Effective Date, Lessor
will cause the completion of the work (the “6A Lessor’s Installations”),
described on Exhibit “B-6A”, attached hereto. Notwithstanding anything in this
Amendment to the contrary, Lessor and Lessee acknowledge and agree that (i)
completion of the 6A Lessor’s Installations shall not be a condition precedent
to the 6A Commencement Date or to any obligation of Lessee to pay Base Rent
(except as otherwise expressly provided in this Section 1.D), and (ii) provided
that Lessor is working diligently using commercially reasonable efforts after
the 6A Effective Date to complete the 6A Lessor’s Installations, Lessor shall
not be in default of its obligations to complete the same. Lessor agrees to
provide Lessee written notice memorializing the date (the “6A Installations
Completion Date”) of Lessor’s completion of the 6A Lessor’s Installations.
Notwithstanding the foregoing, and subject to any delay attributable to or
caused by any act or omission of Lessee, Lessee’s Representatives, or any
customer of Lessee, or any other delay beyond the reasonable control of Lessor
(a “6A Lessee Delay”), if Lessor fails to complete the 6A Lessor’s Installations
by the date that is forty-two (42) calendar days after the 6A Effective Date
(the “6A Lessor’s Installations Target Completion Date”), Lessee shall be
entitled to [***] for each day occurring after the 6A Lessor’s Installations
Target Completion Date until the 6A Installations Completion Date. Lessor and
Lessee agree that the foregoing [***] shall be Lessee’s sole and exclusive
remedy in connection with any such delay in the completion of the 6A Lessor’s
Installations.
E.    6A Lessor’s Installations Fee. In connection with the 6A Lessor’s
Installations, Lessee hereby agrees to pay Lessor, as additional rent, an amount
equal to $[***] (the “6A Lessor’s Installations Fee”) within thirty (30) days
following the 6A Effective Date.
2.    6A Basic Capacity.
A.    Currently, the Basic Capacity serving the Original Premises is [***] kW of
critical AC electrical capacity. Effective as of the 6A Commencement Date, the
Basic Capacity for the 6A Additional Premises shall be [***]kW of critical AC
electrical capacity. Accordingly, effective as of the 6A Commencement Date and
notwithstanding anything in the Lease to the contrary, the Basic Capacity
serving the Premises (as expanded herein) shall be as follows: (i) as it relates
to the Existing Colo 3 Premises, at a maximum level of [***]kW of critical AC
electrical capacity (the “Existing Colo 3 Basic Capacity”), (ii) as it relates
to the 2A Additional Premises, at a maximum level of [***]kW of critical AC
electrical capacity (the “2A Basic Capacity”), (iii) as it relates to the 4A
Additional Premises, at a maximum level of [***]kW of critical AC electrical
capacity (the “4A Basic Capacity”), (iv) as it relates to the 5A Additional
Premises, at a maximum level of [***]kW of critical AC electrical capacity (the
“5A Basic Capacity”) and (v) as it relates to the 6A Additional Premises, at a
maximum level of [***]kW of critical AC electrical capacity (the “6A Basic
Capacity”). For the avoidance of doubt, Lessor and Lessee acknowledge and agree
that all references to “Basic Capacity” under the Lease shall mean and refer to
(a) the Colo 3 Basic Capacity, as it relates to the Existing Colo 3 Premises,
(b) the 2A Basic Capacity, as it relates to the 2A Additional Premises, (c) the
4A Basic Capacity, as it relates to the 4A Additional Premises, (d) the 5A Basic
Capacity, as it relates to the 5A Additional Premises, and (e) the 6A Basic
Capacity, as it relates to the 6A Additional Premises. For the avoidance of
doubt, Lessee acknowledges that the terms and conditions set forth in Section
6.2(b) of the Original Lease (including, without limitation, aggregate power
draw restrictions) shall be equally applicable to the 6A Basic Capacity




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------







and the 6A Additional Premises. In that connection, Lessee further acknowledges
that Lessee’s actual electrical consumption at the 6A Additional Premises shall
not at any time exceed the 6A Basic Capacity (i.e., [***]kW).
B.    For the avoidance of doubt, Lessee acknowledges and agrees that Lessee’s
Give Back Options described in Section 4 of 3A have expired and are of no
further force or effect. Accordingly, Section 4 of 3A is hereby deemed deleted
in its entirety, except to the extent reference is made to the defined term
“Give Back Factors” in connection with a determination to relocate certain space
in accordance with and subject to Section 6 of 3A.
3.    6A Term. Notwithstanding anything in the Lease to the contrary, Lessor and
Lessee agree that the Term of the Lease, as it relates to the 6A Additional
Premises only, shall be for a period of fifty-seven (57) full calendar months
(the “6A Term”), commencing on 6A Commencement Date, and expiring on the last
day of the fifty-seventh (57th) full calendar month thereafter. For the
avoidance of doubt, Lessor and Lessee acknowledge and agree that all references
to the “Term” under the Lease shall mean and refer to, as it relates to the 6A
Additional Premises, the 6A Term.
4.    6A Base Rent. Lessee hereby agrees to pay Lessor Base Rent for the 6A
Additional Premises during the 6A Term, in accordance with the terms of the
Lease, according to the following schedule (the “6A Base Rent”):
6A Term


6A Base Rent


6A Commencement Date - Month 12
$[***]/month
Month 13 - Month 24
$[***]/month
Month 25 - Month 36
$[***]/month
Month 37 - Month 48
$[***]/month
Month 49 - Month 57
$[***]/month



5.    Additional OS Lessee Space.
A.    Currently, the OS Lessee Space under the OS Rider consists of the Suite
227.06 OS Space and the Suite H118 OS Space only. Effective as of and from and
after the 6A Commencement Date, the OS Lessee Space shall be expanded to include
approximately [***] rentable square feet of office space in Suite A225 of the
Building (the “Suite A225 OS Space”). Accordingly, notwithstanding anything in
the Lease or this Amendment to the contrary, effective as of the 6A Commencement
Date, Item 5 of the Basic Rider Information of the OS Rider is amended and
restated as follows:




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------







5. OS Lessee Space:
Approximately [***] rentable square feet in Suite 227.06 on the second floor of
the Building (the “Suite 227.06 OS Space”), as depicted on Exhibit “A”, attached
hereto to the OS Rider.
Approximately [***] rentable square feet in Suite H118 on the first floor of the
Building (the “Suite H118 OS Space”: together with the Suite 227.06 OS Space,
collectively, the “OS Lessee Space”), as depicted on Exhibit “A-1”, attached
hereto to the OS Rider;
Approximately [***] rentable square feet in Suite A225 on the second floor of
the Building (the “Suite A225 OS Space”; together with the Suite 227.06 OS Space
and the Suite H118 OS Space, collectively, the “OS Lessee Space”), as depicted
on Exhibit A-6A-OS, attached hereto.
Lessee acknowledges that Lessee has had the opportunity to measure the OS Lessee
Space and that there has been applied to the usable square footage of the OS
Lessee Space a common area factor to arrive at the rentable square footage of
the OS Lessee Space. Therefore, Lessor and Lessee hereby stipulate that
notwithstanding anything herein to the contrary, the OS Lessee Space shall be
deemed to consist of [***] rentable square feet in the aggregate, and that no
shortage or overage in the rentable square feet of the OS Lessee Space purported
by either party shall be the basis for changing the number of rentable square
feet herein stipulated.



[Emphasis and strikethrough added to show changes.]
B.    Lessee has inspected the Suite A225 OS Space and is deemed to have
accepted it on the 6A Commencement Date in its “AS IS, WHERE IS” condition.
Lessee acknowledges and agrees that (i) no representation or warranty (express
or implied) has been made by Lessor as to the condition of the Suite A225 OS
Space or its suitability or fitness for the conduct of Lessee’s permitted use,
its business or for any other purpose, and (ii) except as specifically set forth
in this Amendment, Lessor shall have no obligation to construct or install any
improvements in or to make any other alterations or modifications to the Suite
A225 OS Space, or to provide any allowance therefor.
C.    Notwithstanding anything in the OS Rider to the contrary, Lessor and
Lessee agree that the OS Rider Term, as it relates to the Suite A225 OS Space
only, shall commence on the 6A Commencement Date and shall continue through the
6A Term (as same may be extended or reduced from time to time in accordance with
the terms of the OS Rider), such that the OS Rider Term as it relates to the
Suite A225 OS Space shall be coterminous with the Term of the Lease as it
relates to the 6A Additional Premises. For the avoidance of doubt, Lessor and
Lessee acknowledge and agree that all references to the “OS Rider Term” under
the OS Rider shall mean and refer to, as it relates to the Suite A225 OS Space,
the 6A Term.
D.    In addition to the OS Base Rent for the Suite 227.06 OS Space and the
Suite H118 OS Space payable under the OS Rider, Lessee hereby agrees to pay
Lessor OS Base Rent for the Suite A225 OS Space during the 6A Term, in
accordance with the terms of the OS Rider, according to the following schedule
(the “6A Suite A225 OS Base Rent”):




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

5



--------------------------------------------------------------------------------







6A Term


6A Suite A225 OS Base Rent


6A Commencement Date - Month 12
$[***]/month
Month 13 - Month 24
$[***]/month
Month 25 - Month 36
$[***]/month
Month 37 - Month 48
$[***]/month
Month 49 - Month 57
$[***]/month



E.    Notwithstanding anything in the Lease, the OS Rider or this Amendment to
the contrary, Lessor agrees, at Lessor’s sole cost and expense, to use
commercially reasonable efforts to cause the removal of the ingress/egress door
to the Suite A225 OS Space (the “6A OS Lessor Work”), to occur within a
commercially reasonable time after the 6A Effective Date. Lessor will not be
deemed in default of its obligations hereunder, so long as Lessor is using
commercially reasonable efforts to complete same.
F.    For the avoidance of doubt, notwithstanding anything in the Lease to the
contrary, effective as of the 6A Commencement Date, (i) the License granted
pursuant to the 2/24/17 Letter Agreement is hereby terminated, and (ii) the
2/24/17 Letter Agreement is deemed to be void and of no further force or effect.
6.    Service Level Agreement for 6A Additional Premises. Lessor and Lessee
acknowledge and agree that the 6A Additional Premises is located in the same
part of the Building, and is served by the same, or substantially the same,
electrical and mechanical infrastructure as the Total Colo 3 Premises.
Accordingly, and for the avoidance of doubt, the Service Level Agreement (and
all standards and remedies provided therein) attached as Exhibit “D” to the
Lease shall apply to the 6A Additional Premises; provided, however, Lessee
agrees that, if a power outage affects some, but not all, of the powered
cabinets and/or racks within an applicable Premises, the Base Rent abatement to
which Lessee shall be entitled shall be equitably prorated based upon the
proportion of the number of cabinets and/or racks affected by such power outage
bears to the total number of powered cabinets and/or racks located within the
applicable Premises.
7.    Operating Expenses. Notwithstanding anything to the contrary in the Lease
or this Amendment, Lessor and Lessee agree that, as it relates to the 6A
Additional Premises only, Lessee shall not be responsible for Lessee’s Pro Rata
Share of Operating Expenses during the 6A Term. For the avoidance of doubt,
Lessee acknowledges that Lessee shall continue to pay Lessee’s Pro Rata Share of
Operating Expenses due for the Existing Colo 3 Premises and the 2A Additional
Premises, pursuant to the terms of the Lease.
8.    Monthly Recurring Cross-Connection Charges. Notwithstanding anything in
the Lease or this Amendment to the contrary, effective as of the 6A Commencement
Date, charges for new Cross-Connection orders will no longer receive the
Discount as provided under Section 3 of 3A. For the avoidance of doubt, from and
after the 6A Commencement Date, all new Cross‑Connections will be charged at the
then-current rate(s) being charged in the Building, which rates may be revised
or modified by Lessor from time by time in Lessor’s sole discretion. Lessor and
Lessee acknowledge that as of the 6A Commencement Date, the Cross-Connections
Charges




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------







are as set forth on Exhibit “B-3”, attached to 3A, which charges shall continue
to be subject to the terms of Section 6.6 of the Lease and Item 13 of the Basic
Lease Terms.
9.    [***]
10.    Replacement Letter of Credit. Currently, as security for Lessee’s
performance of its obligations under the Lease, Lessor holds (i) a cash security
deposit from Lessee in the amount of $[***] (the “Cash Security Deposit”) and
(ii) a letter of credit in the amount of $[***] (the “Original LOC”). Subject to
and in accordance with the terms and conditions set forth in Exhibit “C- 6A”,
attached hereto, Lessee agrees to provide Lessor an irrevocable, upon demand,
letter of credit payable to Lessor in the amount of $[***] (the “Replacement
LOC”) within thirty (30) days after Lessee’s execution of this Amendment, as a
replacement for the Cash Security Deposit and the Original LOC. From and after
Lessor’s receipt of the Replacement LOC, the Lease shall be deemed to have been
modified such that, in lieu of the Cash Security Deposit and the Original LOC,
Lessee shall be required, throughout the balance of the Term of the Lease (as
the same may be extended from time to time), to have provided Lessor the
Replacement LOC, payable to Lessor upon the terms and conditions set forth in
Exhibit “C-6A”, as security for Lessee’s performance of its obligations under
the Lease. Within thirty (30) days after Lessor’s receipt of the Replacement
LOC, Lessor shall return the Cash Security Deposit and the Original LOC, to
Lessee.
11.    Maximum Floor Load. Notwithstanding anything in the Lease to the
contrary, effective as of the 6A Effective Date, Section 4.1(b) of the Lease is
hereby amended and restated as follows:

--------------------------------------------------------------------------------

. . . . Pursuant to Building specifications, the designated load per raised
floor square foot is two thousand (2000) [***] pounds.

--------------------------------------------------------------------------------

[Emphasis and strikethrough added to show changes.]
12.    No Rights of First Refusal/Offer. For the avoidance of doubt, Lessor and
Lessee acknowledge and agree that except as otherwise expressly set forth in
this Amendment, or any amendment subsequent to this Amendment, Lessee has no
existing rights of first refusal, or rights of first offer, with respect to any
space and/or power in the Building.
13.    Estoppel. Lessee hereby (i) confirms and ratifies the Lease, as amended
hereby, (ii) acknowledges that, to the best of Lessee’s actual knowledge, Lessor
is not in default under the Lease as of the date this Amendment is executed by
Lessee, and (iii) confirms that, to the best of Lessee’s actual knowledge, as of
the date this Amendment is executed by Lessee, Lessor has no outstanding
obligations with respect to the Premises and/or under the Lease that would, with
the passage of time, the giving of notice, or both, result in Lessor being in
default under the Lease.
14.    Commissions. Lessee represents that it has dealt with no broker, agent or
other person in connection with this Amendment, other than Jones Lang LaSalle
Americas, Inc. (“6A Broker”), and that no broker, agent or other person brought
about this Amendment. Lessee shall indemnify and hold Lessor harmless from and
against any and all claims, losses, costs or expenses




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

7



--------------------------------------------------------------------------------







(including attorneys’ fees and expenses) by any broker, agent or other person,
other than 6A Broker, claiming a commission or other form of compensation by
virtue of having dealt with Lessee with regard to the transaction contemplated
by this Amendment. Lessor will pay a commission to 6A Broker in connection with
this Amendment subject to a separate written agreement between Lessor and 6A
Broker. The provisions of this paragraph shall survive the expiration of the 6A
Term or any renewal or extension thereof.
15.    Confidentiality. The parties agree that neither shall disclose, directly
or indirectly, any of the terms, covenants, conditions or agreements set forth
in this Amendment, nor shall either party provide this Amendment, or any copies
of same, to any person, including, but not limited to, any other tenants or
occupants in the Building or any agents or employees of such tenants or
occupants, except that the parties may disclose such information for valid
business, legal and accounting purposes.
16.    Miscellaneous.
A.    In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern. In that
connection, the Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Amendment.
B.    Except as amended by this Amendment, the terms of the Lease shall remain
in full force and effect.
C.    Submission of this Amendment for examination does not constitute an offer,
right of first refusal, reservation of, or option for, any space or power in or
on the Building. This Amendment shall become effective only upon execution and
delivery by both Lessor and Lessee.
D.    This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Lessor and Lessee agree that the execution of this
Amendment by electronic means (including by use of DocuSign (or similar) and/or
by use of digital signatures) and/or the delivery of an executed copy of this
Amendment by facsimile or e-mail shall be legal and binding and shall have the
same full force and effect as if an original executed copy of this Amendment had
been delivered.
E.    Each of Lessor and Lessee represents to the other party that the person
executing this Amendment on its behalf is duly authorized to execute and deliver
this Amendment pursuant to its respective by-laws, operating agreement,
resolution or other legally sufficient authority. Further, each party represents
to the other party that (i) if it is a partnership, the undersigned are all of
its general partners, (ii) it has been validly formed or incorporated, (iii) it
is duly qualified to do business in the state in which the Building is located,
and (iv) this Amendment is being executed on its behalf and for its benefit.
[SIGNATURE PAGE TO FOLLOW]




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Lessor and Lessee have caused this Amendment to be executed
on the respective dates set forth below, to be effective as of the 6A Effective
Date.
LESSOR:
 
DIGITAL 2121 SOUTH PRICE, LLC, 
a Delaware limited liability company
 
By: Digital Realty Trust, L.P.,
its manager
 
By: Digital Realty Trust, Inc.,
its general partner
 
 
By:
/s/ George Rogers
 
George Rogers
Vice President
Global Asset Management
 
Date:
March 24, 2017
 
 
 
LESSEE:
 
INTERNAP CORPORATION, 
a Delaware corporation
 
 
By:
/s/ Pete Aquino
 
 
Name:
Pete Aquino
 
 
Title:
President & CEO
 
 
 
Date:
March 22, 2017
 
 









[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------





EXHIBIT “A-6A”
DECIPTION OF 6A ADDITIONAL PREMISES
[***]






[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

10



--------------------------------------------------------------------------------





EXHIBIT “A-6A-OS”
DEPICTION OF SUITE A225 OS SPACE
[***]






[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

11



--------------------------------------------------------------------------------





EXHIBIT “B-6A”
6A LESSOR’S INSTALLATIONS
[***]






[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

12



--------------------------------------------------------------------------------





EXHIBIT “C-6A”
LETTER OF CREDIT PROVISIONS
A.    General. As additional consideration for Lessor’s agreement to enter into
this Amendment, within ten (10) business days following Lessee’s execution and
delivery of this Amendment, and as a condition to Lessor’s obligations under
this Amendment, Lessee covenants and agrees to deliver to Lessor an irrevocable
letter of credit (the “L/C”) in the form of and upon all of the terms and
conditions contained in, this Exhibit “C-6A” and Appendix “C-6A”, attached
hereto. The L/C shall be issued by an institutional lender of good financial
standing (which lender shall, in any event, have assets equal to or exceeding
$500,000,000.00 as of the date of issuance of the L/C), having a place of
business where the L/C can be presented for payment in Chandler, Arizona or San
Francisco, California. The lender thereunder shall be subject to Lessor’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed. The L/C shall provide for one (1) or more draws by Lessor or its
transferee up to the aggregate amount of US $[***] (the “L/C Amount”) on the
terms and conditions of this Exhibit “C-6A”. Lessor and Lessee acknowledge and
agree that in no event or circumstance shall the L/C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any applicable security deposit laws.
B.    Renewal of L/C. Lessee shall maintain the L/C in effect from the date
which Lessee delivers the L/C to Lessor until the date which is sixty (60) days
after Lessee shall have performed all of its obligations under the Lease (said
period is hereinafter referred to as the “L/C Term”). If the expiration date of
the L/C (or any renewal or replacement L/C provided pursuant to this section)
occurs prior to the end of the L/C Term, then Lessee shall deliver to Lessor a
renewal of the L/C or a replacement L/C meeting all of the terms and conditions
of this section, not later than sixty (60) days prior to the then-applicable
expiration date. Each L/C provided pursuant to this section shall have an
expiration date which is at least one (1) year from such L/C’s date of issue
except where the then-applicable expiration date of the L/C is less than one (1)
year from the end of the L/C Term, in which case the renewal or replacement L/C
shall be for such lesser period. The issuing bank’s agreement to place on
automatic renewal provision in the L/C, as required pursuant to said Appendix
“C-6A”, shall not relieve or release Lessee from its obligation to provide a
renewal or replacement L/C on the terms hereinabove stated, it being understood
that any such automatic renewal is an independent obligation of the issuing bank
which is intended for Lessor’s sole benefit. If Lessee fails to provide the
renewal or replacement L/C not later than sixty (60) days prior to the
then-applicable, stated expiration date (excluding automatic renewal
provisions), such failure shall be a default by Lessee, and Lessor shall have
the right, without notice or demand, on one or more occasions, to draw upon all
or any part of the remaining proceeds of the L/C.
C.    Draw on L/C. Lessor may elect from time to time, in Lessor’s sole
discretion, without notice or demand to Lessee, to draw upon all or any part of
the remaining proceeds of the L/C upon the occurrence of one or more of the
following events: (i) Lessee fails to perform any of its obligations under the
Lease (including, but not limited to, its obligations under this section),
whether or not such failure constitutes an Event of Default by Lessee; or (ii)
Lessee makes any assignment for the benefit of creditors, Lessee declares
bankruptcy or is the subject of an involuntary bankruptcy




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

13



--------------------------------------------------------------------------------




proceeding, a trustee or receiver is appointed to take possession of some or all
of Lessee’s assets or, in Lessor’s reasonable judgment, Lessee is insolvent.
D.    Application of L/C Proceeds. Lessor may elect, from time to time, upon
written notice to Lessee, in Lessor’s sole discretion, to apply the proceeds it
receives from a draw on the L/C in one or more of the following manners without
prejudice to any other remedies: (i) as payment for some or all of the rent or
other amounts owed by Lessee under the Lease but unpaid on the date of such
draw, (ii) as payment for some or all of the future amounts of rent or other
amounts that Lessor estimates will be due and payable under the Lease after the
date of the draw, (iii) as payment for some or all of the damage Lessor may
suffer as a result of Lessee’s failure to perform its obligations under the
Lease, (iv) as collateral for obligations of Lessee under the Lease, and/or (v)
in any other manner permitted by the Lease or applicable law. Lessor may make
one or more partial draws under the L/C and shall have the right, upon written
notice to Lessee, to treat each draw or a portion thereof in one or more of the
ways described in the previous sentence. Lessee hereby waives any other law or
regulation that may be inconsistent with the terms and conditions of this
section.
E.    Enforcement. Lessee’s obligation to furnish the L/C shall not be released,
modified or affected by any failure or delay on the part of Lessor to enforce or
assert any of its rights or remedies under the Lease or this section, whether
pursuant to the terms thereof or at law or in equity. Lessor’s right to draw
upon the L/C shall be without prejudice or limitation to Lessor’s right to draw
upon any security deposit provided by Lessee to Lessor or to avail itself of any
other rights or remedies available to Lessor under the Lease, as amended hereby,
or at law or equity.
F.    Event of Default by Lessee. Lessee’s failure to perform its obligations
under this Exhibit “C-6A” (time being of the essence) shall constitute on Event
of Default by Lessee under Section 12.1 of the Lease and shall entitle Lessor to
immediately exercise all of its rights and remedies under the Lease (including,
but not limited to, rights and remedies under this Exhibit “C-6A”) or at law or
in equity without notice or demand to Lessee.
G.    Conflict. If there is any conflict between the terms and conditions of
this Exhibit “C-6A” and the terms and conditions of this Amendment or the Lease,
the terms of this Exhibit “C-6A” shall control.






[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

14



--------------------------------------------------------------------------------





APPENDIX “C-6A”
LETTER OF CREDIT
[INSERT LENDER INFO]
_____________________________
_____________________________
_____________________________
_____________________________
Contact Phone: ____________________
Email: ___________________________
IRREVOCABLE STANDBY LETTER OF CREDIT
Date: __________ __, 2017    Letter of Credit # __________
_______________________ (“Beneficiary”)
c/o Digital Realty Trust
Four Embarcadero Center Suite 3200
San Francisco, California 94111
Attn: Director of Cash Management
Ladies and Gentlemen:
At the request and for the account of ______________________, we hereby
establish our irrevocable standby Letter of Credit in your favor in the amount
of ____________ (U.S. $____________) available with us by sight payment of your
signed and dated written statement(s) containing the wording specified below:
(1)    Beneficiary’s statement signed by an authorized officer stating that:
“The amount of this drawing under this irrevocable standby letter of credit is
being drawn pursuant to the Lease Agreement dated June 15, 2007 by and between
_______________ (“Beneficiary”) and _______________ (“Applicant”).”
(2)    All Drafts must be marked: “Drawn Under __________ [name of lender]
Standby Letter of Credit Number _______ dated __________”, and may be presented
by facsimile, registered or certified mail or overnight courier.
This letter of credit is transferable one or more times. Transfer of this letter
of credit is subject to our receipt of beneficiary’s instructions in the form
attached hereto as Exhibit “A” accompanied by the original letter of credit and
amendment(s) if any. Costs or expenses of such transfer shall be for the account
of the Applicant.
We hereby agree with you that each drawing presented hereunder in full
compliance with the terms hereof will be duly honored by our payment to you of
the amount of such drawing, in




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

15



--------------------------------------------------------------------------------




immediately available funds of ___________ [name of lender] not later than the
business day following the business day on which such drawing is presented to us
for payment.
This Letter of Credit expires at our above-specified office on __________ (the
“Expiration Date”), but the Expiration Date shall be automatically extended
without amendment for a period of one (1) year from the Expiration Date, and on
each successive expiration date, unless at least sixty (60) days before the then
current expiration date, we notify you by registered mail or overnight courier
service at the above address that this Letter of Credit is not extended beyond
the current expiration date. Upon your receipt of such notice you may draw on us
by means of presenting your sight draft drawn on __________ [name of lender] up
to the full available amount accompanied by the original of this Letter of
Credit and Amendment(s), if any, presented by registered or certified mail or
overnight courier.
Partial and multiple drawings are permitted under this Letter of Credit.
This Letter of Credit is subject to International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590 and engages us in
accordance with the terms thereof.
We hereby engage with you that each demand drawn and presented to us in
compliance with the terms and provisions of this Letter of Credit will be duly
honored by payment to you.
 
 
 
Very truly yours,
 
_______________[lender]
 
 
By:
 
 
Title:
 
 









[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

16



--------------------------------------------------------------------------------





EXHIBIT “A”
TO________________________[name of lender]
IRREVOCABLE STANDBY LETTER OF CREDIT NO. .
(Letter of Credit)
REQUEST FOR TRANSFER OF
IRREVOCABLE STANDBY LETTER OF CREDIT NO. .
__________, 2___
TO:    _______________[name of lender]
RE:    IRREVOCABLE STANDBY LETTER OF CREDIT NO.__________
WE REQUEST YOU TO TRANSFER ALL OF OUR RIGHTS AS BENEFICIARY UNDER THE
IRREVOCABLE STANDBY LETTER OF CREDIT REFERENCED ABOVE TO THE NEW BENEFICIARY
NAMED BELOW WHO HAS SUCCEEDED US AS LESSOR:
[NAME OF BENEFICIARY]
[ADDRESS]
BY THIS TRANSFER, ALL OUR RIGHTS AS THE ORIGINAL BENEFICIARY, INCLUDING ALL
RIGHTS TO MAKE DRAWINGS UNDER THE IRREVOCABLE STANDBY LETTER OF CREDIT, GO TO
THE NEW BENEFICIARY, WHETHER EXISTING NOW OR IN THE FUTURE, INCLUDING SOLE
RIGHTS TO AGREE TO ANY AMENDMENTS, INCLUDING INCREASES OR EXTENSIONS OR OTHER
CHANGES. ALL AMENDMENTS WILL BE SENT DIRECTLY TO THE NEW BENEFICIARY WITHOUT THE
NECESSITY OF CONSENT BY OR NOTICE TO US.
WE ENCLOSE THE ORIGINAL IRREVOCABLE STANDBY LETTER OF CREDIT AND ANY AMENDMENTS.
PLEASE INDICATE YOUR ACCEPTANCE OF OUR REQUEST FOR THE TRANSFER BY ENDORSING THE
IRREVOCABLE STANDBY LETTER OF CREDIT AND SEND IT TO THE NEW BENEFICIARY WITH
YOUR CUSTOMARY NOTICE OF TRANSFER.
 
 
NAME OF BENEFICIARY
 
 
NAME OF AUTHORIZED SIGNER AND TITLE
 
 
AUTHORIZED SIGNATURE







[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

17



--------------------------------------------------------------------------------




The signature and Title above conform with those shown in our files as
authorized to sign for the Beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form.
 
Name of Bank
 
 
Authorized Signature and Title







[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

18

